Exhibit 10.1

INVESTOR SUBSCRIPTION AGREEMENT

This Investor Subscription Agreement (this “Agreement”) is entered into on
October 24, 2011 by and between Arrowhead Research Corporation, a Delaware
corporation (the “Company”), and the Purchaser identified on the signature page
hereto (the “Purchaser”).

WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Company desires to issue and sell to the Purchaser, and the Purchaser desire to
purchase from the Company, Company Common Stock as more fully described in this
Agreement.

NOW, THEREFORE, the Company and the Purchaser hereby agree as follows:

ARTICLE I

DEFINITIONS

1.1 Definitions. When used in this Agreement, the following capitalized terms
have the meanings indicated:

“Closing” means the consummation of the purchase and sale of the Shares pursuant
to Section 2.1.

“Closing Date” means Wednesday, October 26, 2011.

“Commission” means the U.S. Securities and Exchange Commission.

“Common Stock” means the common stock of the Company, par value $0.001 per
share.

“Material Adverse Effect” has the meaning set forth in Section 3.1(a).

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Shares” means 1,000,000 shares of Common Stock, at price of $0.40 per share
that Purchaser will purchase pursuant to this Agreement.

ARTICLE II

PURCHASE AND SALE

2.1 Closing. On the Closing Date, upon the terms and subject to the conditions
set forth herein, the Company shall sell, and the Purchaser shall purchase the
Shares as described in this Agreement. At the Closing, the Purchaser shall
deliver $400,000 (the “Purchase Price”) via wire transfer, against the Company’s
delivery to the Purchaser of such Shares.

 

1



--------------------------------------------------------------------------------

2.2 Closing Conditions.

(a) The obligations of the Company hereunder at the Closing with respect to the
Purchaser are subject to the satisfaction of the following conditions:

(i) the accuracy in all material respects when made and on the Closing Date of
the representations and warranties of the Purchaser contained herein; and

(ii) the delivery by the Purchaser to the Company of the Purchase Price for the
Shares as set forth in Section 2.1.

(b) The obligations of the Purchaser hereunder at the Closing are subject to the
satisfaction of the following conditions:

(i) the accuracy in all material respects when made and on the Closing Date of
the representations and warranties of the Company contained herein;

(ii) the delivery by the Company to the Purchaser of the Shares as set forth in
Section 2.1;

(iii) the Common Stock shall be listed for trading on the NASDAQ Capital Market;
and

(iv) there shall have been no Material Adverse Effect with respect to the
Company since the date hereof.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties of the Company. As an inducement to the
Purchaser to enter into this Agreement and to purchase the Shares, the Company
hereby represents and warrants to the Purchaser as follows:

(a) Organization and Qualification. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of Delaware,
with the requisite corporate power and authority to own and use its properties
and assets and to carry on its business as currently conducted. The Company is
duly qualified to conduct business and is in good standing as a foreign
corporation in each jurisdiction in which the nature of the business conducted
or property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, would not
have or reasonably be expected to result in (i) a material adverse effect on the
legality, validity or enforceability of this Agreement; (ii) a material adverse
effect on the results of operations, assets, business, prospects or consolidated
financial condition of the Company and its subsidiary, taken as a whole; or
(iii) a material adverse effect on the Company’s ability to perform in any
material respect on a timely basis its obligations under this Agreement (any of
(i), (ii) or (iii), a “Material Adverse Effect”).

(b) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into this Agreement and to consummate the transactions
contemplated hereby and otherwise to carry out its obligations thereunder. The
execution and delivery of this Agreement by the Company and the consummation by
it of the transactions contemplated hereby have been duly authorized by all
necessary action on the part of the Company. This Agreement has been duly
executed and delivered by the Company and constitutes a valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies

 

2



--------------------------------------------------------------------------------

(c) No Conflicts. The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
thereby do not and will not: (i) conflict with or violate any provision of the
Company’s certificate of incorporation or bylaws; or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default), give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument to which the Company is
a party or by which any property or asset of the Company is bound or affected;
or (iii) conflict with or result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Company is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company is bound or affected; or (iv) conflict with or violate the terms of any
agreement by which the Company is bound or to which any property or asset of the
Company is bound or affected, except in the case of each of clauses (ii) and
(iii), such as would not have or reasonably be expected to result in a Material
Adverse Effect.

(d) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of this Agreement, other than the filing
of the Prospectus Supplement (as defined below).

(e) Issuance of the Shares. The Shares are duly authorized and, when issued and
paid for in accordance with this Agreement, will be duly and validly issued,
fully paid and nonassessable, free and clear of all liens, claims or
encumbrances imposed by the Company other than restrictions on transfer referred
to in this Agreement.

(f) Capitalization. The capitalization of the Company is as described in the
Company’s most recent periodic report, as modified by any subsequent current
reports, filed with the Commission. No Person has any right of first refusal,
preemptive right, right of participation, or any similar right to participate in
the transactions contemplated by this Agreement. The issuance and sale of the
Shares will not obligate the Company to issue shares of Common Stock or other
securities to any Person and will not result in a right of any holder of Company
securities to adjust the exercise, conversion, exchange or reset price under
such securities.

(g) Material Changes. Since the date of the Company’s most recent periodic
report filed with the Commission, there has been no event, occurrence or
development that has had or that could reasonably be expected to result in a
Material Adverse Effect, other than those events, occurrences or developments
described in any current reports filed with the Commission by the Company.

 

3



--------------------------------------------------------------------------------

(h) Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by the Company to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by this Agreement.

(i) Registration of Offering. The Company’s Registration Statement on Form S-3
(File No. 333-176159) (the “Registration Statement”) has been declared effective
by the Commission and no stop orders have been issued or, to the knowledge of
the Company, are threatened. The Shares are to be offered and sold pursuant to
the Registration Statement and the prospectus contained therein dated August 8,
2011, which shall be supplemented by a prospectus supplement to be filed
pursuant to Rule 424(b) under the Securities Act of 1933 (the “Prospectus
Supplement”). The Prospectus Supplement will be filed with the Commission in the
manner and within the time period required under Rule 424(b).

3.2 Representations and Warranties of the Purchaser. In order to induce the
Company to enter into this Agreement and to sell and issue the Shares, the
Purchaser hereby represents and warrants to the Company as follows:

(a) Organization; Authority. The Purchaser is duly formed, validly existing and
in good standing under the laws of Illinois with the requisite power and
authority to enter into this Agreement and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
thereunder. The execution and delivery of this Agreement by the Purchaser and
the consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary action on the part of the Purchaser. This Agreement
has been duly executed and delivered by the Purchaser and constitutes a valid
and legally binding obligation of the Purchaser, enforceable against it in
accordance with its terms, except (i) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally;
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies; and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

(b) Short Sales. From October 1, 2011 through the date hereof, neither the
Purchaser nor any of its affiliates has made any short sales of, or granted any
option for the purchase of or entered into any hedging or similar transaction
with the same economic effect as a short sale.

ARTICLE IV

MISCELLANEOUS

4.1 Entire Agreement. This Agreement contains the entire understanding of the
parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral or written, with respect to such matters.

4.2 Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by both the
Company and the Purchaser or, in the case of a waiver, by the party against whom
a waiver of any such provision is sought. No waiver of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such right
accruing to it thereafter.

 

4



--------------------------------------------------------------------------------

4.3 Successors and Assigns. No party may assign any of its rights or obligations
under this Agreement without the prior written consent of the other Party;
provided, that this provision shall not limit Purchaser’s rights to transfer the
Shares in accordance with all of the terms of this Agreement. This Agreement
shall be binding upon and inure to the benefit of the parties and their
successors and permitted assigns.

4.4 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Delaware without
regard to the principles of conflicts of law thereof.

4.5 Attorneys’ Fees. If any action at law or equity, including an action for
declaratory relief, is brought to enforce or interpret any provision of this
Agreement, the prevailing party shall be entitled to recover its reasonable
attorneys’ fees and expenses from the other party, which fees and expenses shall
be in addition to any other relief, which may be awarded.

4.6 Counterparts; Facsimile Signatures. This Agreement may be executed in two or
more counterparts, all of which when taken together shall be considered one and
the same agreement and shall become effective when counterparts have been signed
by each party and delivered to the other parties, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
page were an original thereof.

4.7 Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
parties may reasonably request in order to carry out the intent and accomplish
the purposes of this Agreement and the consummation of the transactions
contemplated hereby.

4.8 Fees and Expenses. Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement.

*        *        *

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Investor Subscription
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

COMPANY:     ARROWHEAD RESEARCH CORPORATION     By:  

/s/ Christopher Anzalone

      Christopher Anzalone, Ph.D.       President and Chief Executive Officer
PURCHASER:    

LINCOLN PARK CAPITAL FUND, LLC

    By:   LINCOLN PARK CAPITAL, LLC     By:   ROCKLEDGE CAPITAL CORPORATION    
By:  

/s/ Josh Scheinfeld

      Josh Scheinfeld, President